Citation Nr: 0202831	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  96-47 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a seizure disorder.




REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law







INTRODUCTION

The veteran served on active duty from December 1953 to June 
1954.

This case came to the Board of Veterans' Appeals (Board) from 
an August 1995 RO decision that denied service connection for 
various conditions claimed to be due to in-service 
inoculations, including a seizure disorder, psychic and 
emotional disturbances, multiple somatic complaints, 
headaches, encephalitis, and encephalitis lethargica. 

In an October 1997 decision, the Board noted that prior 
decisions had denied claims for service connection (or 
applications to reopen claims for service connection) for a 
seizure disorder and a psychiatric disorder, and the Board 
construed the service connection issues to be applications to 
reopen claims for service connection, except for the issue of 
service connection for encephalitis and encephalitis 
lethargica, which was considered as a new claim and addressed 
on a de novo basis.  In the October 1997 Board decision, the 
applications to reopen claims for service connection for a 
seizure disorder and a psychiatric disorder (claimed as 
psychic and emotional disturbances, and multiple somatic 
complaints including headaches) were denied, and the claim of 
service connection for encephalitis and encephalitis 
lethargica was denied.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 1999, the VA 
Secretary filed a motion with the Court that suggested that 
the part of the Board's decision that declined to reopen the 
claim of service connection for a seizure disorder should be 
vacated, and that denial of the other issues should be 
affirmed.  In a May 1999 order, the Court agreed with the 
Secretary's motion as to disposition of the issues.  The 
Court vacated and remanded for readjudication the Board's 
decision with respect to the application to reopen the claim 
for service connection for a seizure disorder.  The Board's 
decision with respect to the other issues was affirmed.  As 
to the remaining issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a seizure disorder, the Court's May 1999 order instructed 
the Board to comply with the holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
overturned the test for new and material evidence formulated 
by the Court in Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991), and held that the regulatory definition of new and 
material evidence, as contained in 38 C.F.R. §3.156(a), was 
controlling.  

In a September 2000 decision, the Board again denied the 
application to reopen the claim for service connection for a 
seizure disorder.  

The veteran again appealed to the Court.  In a March 2001 
motion, the VA Secretary requested that the Court vacate the 
September 2000 Board decision and remand the case for the 
Board to consider the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  By a June 2001 order, the Court 
granted this motion.  The case was subsequently returned to 
the Board.  By November 2001 correspondence, the Board gave 
the veteran's attorney an opportuntity to submit additional 
evidence and argument.  In a letter dated later that month, 
the attorney indicated he would not be submitting additional 
evidence or argument. 


FINDINGS OF FACT

In a March 1992 decision, the Board last denied the veteran's 
application to reopen a claim for service connection a 
seizure disorder.  Evidence received since that decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a seizure disorder; and the 
March 1992 Board decision is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

During his December 1953 to June 1954 service, the veteran 
was seen for complaints including headaches and dizzy spells 
that were ultimately attributed to a psychiatric disorder.  
Neurologic evaluation during service was negative.  He was 
discharged from service pursuant to the findings and 
recommendations of a May 1954 Board of Medical Survey by 
reason of a personality disorder (emotional instability 
reaction), manifested by outbursts of anger, emotional 
lability, and numerous somatic complaints (including 
headaches) dating to childhood.  The post-service medical 
record shows that he was initially treated for a seizure 
disorder several years after he was separated from the 
service.

In January 1965, the Board initially denied service 
connection for a seizure disorder and a psychiatric disorder.  
In that decision, the Board considered the service medical 
records and statements and testimony of the veteran.  The 
Board also considered a report of a VA hospital admission 
showing the initial diagnosis of a seizure disorder 
(epilepsy) in 1963, and a number of medical statements 
concerning treatment before and after service.  The Board 
also considered a statement from a surrogate father 
concerning the veteran's pre-service medical condition.

In June 1985, the Board again denied service connection for 
epilepsy.  Additional evidence then considered by the Board 
included school records, reports of private and VA 
examinations, statements from private physicians and 
relatives, the veteran's and his wife's testimony at personal 
hearings at the RO, and copies of pages from a medical text 
concerning symptoms of epilepsy.  The Board again held that 
epilepsy was first manifest many years after service.

In August 1987, the Board again denied service connection for 
epilepsy.  At the time of such decision, the veteran had 
submitted some additional evidence such as a September 1983 
statement from D.V. Tartaglia, M.D., which mentioned the 
veteran gave a history of having seizures in service; a 
November 1985 statement from Dr. Martin Raskin, concerning 
the history of the veteran's psychiatric condition including 
prior to service (a similar 1982 statement from this doctor 
had earlier been submitted); and a November 1985 statement 
from R. W. Anderson, Ph.D., a psychologist, concerning the 
appellant's application for VA benefits.  The appellant and 
his wife also testified at a hearing at the RO.

In March 1992, the Board denied an application to reopen a 
claim for service connection for epilepsy.  At the time of 
such decision, the veteran had submitted some additional 
evidence which included largely repetitious statements and 
testimony by and on his behalf, and copies of records of 
private medical evaluation and treatment of the seizure 
disorder beginning many years after service.  A specific new 
assertion by the veteran was that the seizure disorder was 
caused by vaccinations he underwent in service.

In November 1992, the veteran filed an application to reopen 
a claim for service connection for epilepsy.  He submitted a 
copy of a record of cowpox (smallpox) vaccination during 
service, copies of other previously considered service 
records, and copies of medical articles concerning possible 
relationships between vaccinations and neurologic conditions.

In a September 1994 statement, the veteran reported that the 
disorders due to "cow pox" vaccination included post-
infection encephalitis, encephalitis lethargica, headaches, 
psychic disturbances, emotional disturbances, seizure 
disorders, and "innumerable subjective complaints."

A copy of an October 1994 evaluation at an epilepsy clinic by 
Haidy M. Behman, M.D., was submitted.  The doctor reported 
that, according to the appellant and his wife, his seizures 
began during military service.  Dr. Behman added that it was 
not clear that it would ever be possible to ascertain when 
seizures started or the cause of them.

Evidence submitted since the last Board decision also 
includes additional VA treatment records from years after 
service, dated into 1995; these show diagnoses of various 
medical disorders, including a seizure disorder.

In 1995, the veteran also submitted copies of more excerpts 
from medical treatises concerning, in part, smallpox and 
possible complications from vaccines.

II.  Analysis

A.  VCAA

The veteran asserts that new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for a seizure disorder.  An adverse September 2000 
Board decision on this issue was vacated by a June 2001 Court 
order.  That Court order requires that the Board address the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(VCAA).

Among other things, the VCAA, and a companion VA regulation, 
redefine the VA's obligation with respect to notice to a 
claimant and duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Regarding the duty to notify, numerous documents from the RO, 
the Board, and the Court have provided notice to the veteran 
that new and material evidence is required to reopen his 
claim.  Given the procedural history of the case, the veteran 
and his attorney obviously have actual notice of evidence 
required to substantiate the application to reopen the claim 
for service connection.  

With respect to the duty to assist, parts of new 38 C.F.R. 
§ 3.159(c) are to the effect that, in applications to reopen 
a previously denied claim, the VA will assist a veteran to 
the extent that it will make reasonable efforts to obtain 
identified relevant records, although a VA examination will 
not be provided until the claim is reopened.  These 
particular provisions of the regulation are only applicable 
to applications to reopen received by the VA on or after 
August 29, 2001, and thus are not applicable to the instant 
case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
However, even assuming these provisions apply to the instant 
case, the file shows that the VA has made reasonable efforts 
to obtain relevant records, and the veteran has not 
identified additional outstanding evidence which would be 
relevant to his application to reopen the claim.  Under the 
law both before and after enactment of the VCAA, there is no 
duty to provide a VA examination or opinion until a 
previously denied claim has been reopened by new and material 
evidence.  

The Board concludes that the VA has complied with the notice 
and duty to assist provisions of the VCAA and related 
regulation.  Accordingly, the case may be decided without 
further development.  See Wensch v. Principi, 15 Vet.App. 362 
(2001).

B.  New and Material Evidence to Reopen the Claim

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for a seizure disorder (epilepsy) will be 
rebuttably presumed if manifest to a compensable level within 
one year after separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a seizure disorder, or an application 
to reopen the claim for service connection, was previously 
denied on multiple occasions by the RO and Board.  The last 
final decision, denying reopening of the claim, was by the 
Board in March 1992.  That Board decision is considered to be 
final, with the exception that the claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104.  The question now presented is whether new and 
material evidence has been presented, since the March 1992 
Board decision, which would permit the reopening of the claim 
for service connection for a seizure disorder.  Evans v. 
Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  

As applicable to the present case, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3rd 1356 (Fed.Cir. 1998).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was recently revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not previouly 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it does not apply to the instant case.  66 Fed. Reg. 
45,620 (2001).  Even if the Board were to apply this new 
version of 38 C.F.R. § 3.156(a), there would be no difference 
in the outcome of the present appeal.

At the time of the March 1992 Board decision, the evidence on 
file included service and post-service medical records, which 
show that the veteran had a seizure disorder which was first 
manifest many years after service.  At times, years after 
service, the veteran told doctors that his seizures began in 
service, and the doctors transcibed such lay history in their 
reports.  Also on file were statements from the veteran, and 
hearing testimony by him and his wife.  The March 1992 Board 
decision specifically considered the appellant's latest 
assertion that seizures were the result of vaccinations 
during service.  

The additional evidence received since the March 1992 Board 
decision includes a number of duplicate copies of previously 
considered documents; such are redundant, not new evidence.  
The veteran has also submitted a 1994 statement from Dr. 
Behman, VA treatment records from years after service and 
dated into 1995, copies of medical treatises concerning 
smallpox and possible complications from vaccines, and 
additional statements containing his contentions.

The additional VA and private medical evidence submitted by 
the veteran show diagnoses of a seizure disorder many years 
following service; these records are cumulative, not new, 
evidence.  His additional written statements are also not new 
evidence since they are repetitive of assertions considered 
by the Board when it denied the application to reopen the 
claim in 1992.  This is all redundant or cumulative 
information, and thus it is not new evidence.  38 C.F.R. § 
3.156; Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999); Reid 
v. Derwinski, 2 Vet.App. 312 (1992).

Moreover, the veteran's assertions that symptoms in service 
actually represented the onset of a seizure disorder, or that 
a service cowpox vaccination led to his seizure disorder, are 
also not material evidence to reopen the claim since, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

In his 1994 statement, Dr. Behman reported the veteran gave a 
history of seizures starting in service.  This is only 
cumulative information, not new evidence; and, moreover, such 
a mere transcription of a lay history is not competent 
medical evidence of causality.  See LeShore v. Brown, 8 
Vet.App. 406 (1995).  Dr. Behman commented that it was not 
possible to ascertain when seizures began or their cause.  
This statement does not tend to support service connection, 
and by itself or in connection with previously assembled 
evidence it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  It is not 
material evidence.  38 C.F.R. § 3.156.

The excerpts from medical treatises which the veteran has 
submitted provide generic information on smallpox and the 
possibility that various vaccinations may lead to 
neurological and other disorders.  These medical articles do 
not suggest that this particular veteran developed his 
seizure disorder as a result of a service vaccination, and 
the veteran has not submitted a doctor's statement to support 
his theory of such a causal relationship.  See Wallin v. 
West, 11 Vet.App. 509 (1998); Sacks v. West, 11 Vet.App. 314 
(1998).  The medical articles he has submitted are new 
evidence, but they do nothing to advance his claim for 
service connection.  The articles are not material evidence 
since, by themselves or in connection with previously 
assembled evidence, they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim for service connection.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
a seizure disorder.  Thus, the March 1992 Board decision 
remains final.









ORDER

The application to reopen a claim for service connection for 
a seizure disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

